DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (JP No. 08165569) view of Endo et al (US 2014/0097079), Druz et al (US Patent No. 9,206,500), and Katata (US Patent No. 6,521,010).
With respect to claim 10, Furuya discloses in figs. 1-2 a method for forming a film on a substrate [14] (abstract), the method including a chamber [51] with a processing space, a substrate support portion (i.e. stage) [16] in the process space supporting the substrate [14], an electrode portion (i.e. holder) [6] holding a target [7] in the processing space, a cathode magnet [19] provided outside the chamber [51] and behind the target [7], a control member (i.e. shield) [9] having an opening (i.e. slit) [15] and configured to block sputtered particles released by the target [7], a first motor (i.e. moving mechanism) [13] to move the shield [9] between the stage [16] and the target [7] along a scanning direction parallel to a surface of the substrate [14] mounted on the stage [16], and a second motor (i.e. movement mechanism) [25] configured to move the cathode magnet [19] along the scanning direction (abstract; para 0014-0018), with the shield [9] and cathode magnet [19] reciprocating (move back and forth) in synchronization to sputter the target [7] (para 0017-0018, 0020-0021, and 0024), thus the shield [9] and cathode magnet [19] move along both the scanning direction and a direction opposite the scanning direction due to the ‘reciprocate’ during release of particles from the target [7]. Furuya further discloses adjusting a relative positional relation between the slit [15] and cathode magnet [19] by the first and second movement mechanisms [13],[25] (para 0018 and 0020), wherein the shield [9] and cathode magnet [19] are synchronized along the scanning direction via the first and second movement mechanisms [13],[25] while maintaining the positional relation between the slit [15] and cathode magnet [19] during sputtering of particles from the target [7] when the substrate [14] is mounted on the stage [16] (para 0020-0022). Furuya further depicts in fig. 2 the slit [15] has a rectangular shape and formed in a longitudinal direction perpendicular to the scanning direction (para 0019-0020).
However Furuya is limited in that: 1) sputtered particles released from the target [7] incident obliquely to the substrate [14]; and 2) sizes of the substrate [14] relative to the slit [15] are not specifically suggested.
Endo teaches in figs. 1A-B a method comprising adjusting a relative positional relation by directions [],[Z] between an opening portion (i.e. slit) [8] of a shield [5] and a cathode magnet [7] for forming a film on a substrate [W] via released sputter particles [101] from a target [3] (abstract; para 0072-0080), similar to the method of Furuya. Endo further depicts in figs. 1A-B the released sputter particles [101] are incident obliquely onto the substrate [W] at a desired incident angle (para 0074 and 0080-0084), where fig. 5 depicts the slit [8] has a rectangular shape and formed in a longitudinal direction perpendicular to the scanning direction, wherein a length of the slit [8] in the longitudinal direction is greater than a width of the substrate [W] in a direction parallel to the longitudinal direction, and a width of the slit [8] in a widthwise direction is smaller than a width of the substrate [W] in a direction parallel to the widthwise direction (para 0049). Endo cites the advantage of the released sputtered particles incident obliquely to the substrate with relative sizes of the substrate and slit as film thickness distribution is made uniform even under a condition of short film formation time (para 0038 and 0042).
It would have been obvious to one of ordinary skill in the art to incorporate having the released particles from the target of Furuya be incident obliquely with the relative sizes of the substrate and slit as taught by Endo to gain the advantage of film thickness distribution is made uniform even under a condition of short film formation time.
However the combination of Furuya and Endo is further limited in that rotating the stage [16] supporting the substrate [14] between moving the shield [9] and cathode magnet [19] along the scanning direction and along the direction opposite the scanning direction is not suggested.
Druz teaches in figs. 3-3A a method of sputter depositing from a source (i.e. sputter target) [50] through a rectangular aperture (i.e. rectangular slit) [54] in a movable shield [52] onto a substrate [44] supported on a stage [56] that rotates the substrate [44] about an azimuthal axis (i.e. central axis) [45] (col. 5, lines 4-59; col. 6, lines 1-8), wherein a location of the rectangular aperture [54] in the shield [52] is movable relative to the substrate [44] (col. 7, lines 1-9; col. 9, lines 60-64), similar to the shield [9] of Furuya being movable. Figs. 6-8 depict the substrate [44] is moved past the rectangular slit [54] in a scanning direction (fig. 6, right-to-left movement) for deposition from sputter target [50] and then in a direction opposite the scanning direction (fig. 8, left-to-right movement) for deposition from the sputter target [50] (col. 4, lines 19-21; col. 8, 4-14 and lines 32-43), and figs. 11-13 depict that when the substrate [44] is in between the scanning direction and the direction opposite the scanning direction (fig. 13, substrate [44] is entirely blocked by shield [52]) the substrate [44] is then rotated about the central axis (col. 4, lines 32-37; col. 9, lines 16-40 and 50-59), wherein Druz also teaches that instead of the substrate [44] moving past the rectangular aperture [54], the rectangular aperture [54] is movable to scan deposition from the sputter target [50] across the substrate [44] (col. 9, lines 60-64). Druz cites the advantage of rotating the substrate [44] between the scanning direction and the direction opposite the scanning direction as reorienting features of the substrate [44] in order to attain a targeted thickness of deposition material (col. 9, lines 16-26).
It would have been obvious to one of ordinary skill in the art to incorporate rotating the substrate about the central axis of the stage as taught by Druz between the scanning direction and direction opposite the scanning direction of the combination of references to gain the advantage of attaining a targeted thickness of deposition material.
However the combination of Furuya, Endo, and Druz is further limited in that the shield including a fin that extends obliquely toward the cathode magnet [19] from at least part of an edge of the slit [15] is not suggested.
Katata teaches in figs. 3-4 a method of sputter depositing comprising a target [41] facing a substrate [8], and a movable filter (i.e. shield) [1] between the target [41] and substrate [8], the shield [1] having an opening (i.e. slit) [11] therein (abstract; col. 6, lines 38-59), similar to the arrangement of the substrate [14], target [7], and shield [9] in fig. 1 of Furuya. Katata further depicts in fig. 10 adding a funnel (i.e. fin) to the filter (i.e. shield) [1], the fin extending obliquely from an edge of the slit [11] of the shield [1] towards the target [41] in a side view of the shield [1], wherein the fin allows a deposited film [101] from the target [41] to form in a wider area in order to elongate or extend a time for causing peeling of the deposited film [101], prevent production of clusters of particles on the substrate [8] from the peeling of the deposited film [101], and extend life of the shield [1] (col. 9, lines 36-63; col. 10, lines 41-58).
It would have been obvious to one of ordinary skill in the art to incorporate the funnel (i.e. fin) of Katata into the shield of the combination of references to gain the advantages of extending the time for causing peeling of the deposited film, preventing production of clusters of particles on the substrate from the peeling of the deposited film, and extending the life of the shield.
In summary, the combination of references Furuya, Endo, Druz, and Katata has Furuya teaching in figs. 1-2 the shield [9] having a substantially plate shape in a plan view (i.e. top-down view) with the slit [15] being the rectangular shape in the plan view, and Katata teaching to have the edges of the slit [15] of Furuya have the funnel (i.e. fin) shown in fig 10, resulting in the slit [5] having fins on each of the four sides of the rectangular shape of Furuya, wherein the fins extend from each edge of the rectangular shape of the slit [15] obliquely toward the cathode magnet [19] (in fig. 1 of Furuya) such that each fin in the rectangular shape has a plate-shape in the plan view (in fig. 2) of Furuya. The cropped figures below of figs. 1 and 2 of Furuya serves to clarify the fins of the shield.

    PNG
    media_image1.png
    378
    869
    media_image1.png
    Greyscale

With respect to claim 15, modified Furuya further depicts in figs. 2 the longitudinal direction is perpendicular to the scanning direction of the first movement mechanism [13] of the shield [9] (para 0020-0021). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (JP No. 08165569), Endo et al (US 2014/0097079), Druz et al (US Patent No. 9,206,500), and Katata (US Patent No. 6,521,010) as applied to claim 10 above, and further in view of Tepman (US Patent No. 5,223,112).
With respect to claim 11, the combination of references Furuya, Endo, Druz, and Katata is cited as discussed for claim 10. However the combination of references is limited in that a mechanism for transferring the substrate [14] into and out of the chamber [51] of Furuya is not specifically suggested.
Tepman teaches in fig. 2 a film forming system, fig. 2 depicting a chamber [42] includes a target [44] on a holder, a substrate [46’] on a stage, and a shutter (i.e. shield) [66] between the target [44] and substrate [46’], wherein the substrate [46’] is transferred into the chamber [42] via transfer module [41] (col. 2, lines 46-68; col. 3, lines 1-19), with both the substrate [46’] and shield [66] moved into the chamber [42] by a robotic shuttling mechanism (i.e. transfer device) or other transport means (col. 2, lines 11-34; col. 4, lines 29-36). Tepman further teaches the transfer device that transfers substrates and shields (i.e. shutters) in the chamber for processing without shutting down the film forming system when exchanging the substrates or shields.
It would have been obvious to one of ordinary skill in the art to have the first movement mechanism of the combination of references also transfer substrates into the chamber from a transfer module as taught by Tepman to gain the advantage of allowing for transferring of substrates and shields into the chamber without having to shut down the film forming system. In addition it would have been obvious to one of ordinary skill in the art to use the first movement mechanism of the combination of references to also transfer substrates into the chamber as taught by Tepman since the combination of references fails to specify a particular mechanism for transferring the substrates, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Tepman has shown using a single movement mechanism that allows for transferring both substrates and shields through the chamber.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (JP No. 08165569), Endo et al (US 2014/0097079), Druz et al (US Patent No. 9,206,500), and Katata (US Patent No. 6,521,010) as applied to claim 10 above, and further in view of Kanbara et al (JP No. 60197869).
With respect to claim 17, the combination of references Furuya, Endo, Druz, and Katata is cited as discussed for claim 10. Furuya further depicts in fig. 2 the slit [15] formed in a longitudinal direction, wherein the longitudinal direction is perpendicular to the scanning direction of the first movement mechanism [13] of the shield [9] (para 0020-0021). 
However the combination of references is limited in that while Furuya teaches the slit [15] is rectangular shaped, the slit having a width increasing from a center of the slit [15] to both ends of the slit [15] is not suggested.
Kanbara teaches in fig. 1 a similar film forming system as Furuya, wherein fig. 1 of Kanbara further depicts a shield plate [6] between a target [3] and substrate [4], the shield plate [6] having a slit [8], wherein a width of the slit [8] increases from a center to both ends of the slit [8] (abstract). Kanbara cites the advantages of the slit [8] as expanding effective using range of the target and improves productivity (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the slit of Kanbara as the slit of the combination of references to gain the advantages of expanding effective using range of a target and improves productivity.

Response to Arguments
Applicant’s Remarks on p. 8-9 filed 5/18/2022 are addressed below.




103 Rejections
Applicant’s arguments on p. 8-9 with respect to amended claim 10 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794